       Case 1:20-cv-10832-AT-SN Document 127 Filed 04/21/21 Page 1 of 2




                                          April 21, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    SEC v. Ripple Labs, Inc. et al., No. 20-cv-10832 (AT)(SN) (S.D.N.Y.)

Dear Judge Netburn:

       We write on behalf of Defendants Ripple Labs Inc., Bradley Garlinghouse, and Christian
A. Larsen (collectively, “Defendants”), pursuant to Part I.G of the Court’s Individual Practices,
and with the consent of the SEC, to request that the deadline for Defendants’ response to the
SEC’s April 21, 2021 letter be extended two business days from Monday, April 26, 2021 to
Wednesday, April 28, 2021.

       Ordinarily, Defendants’ response would be due on Monday, April 26, 2021. Defendants
respectfully request an additional two business days to fully respond to the SEC’s letter. This is
Defendants’ first request for an extension of time. Defendants sought the SEC’s consent by
email on April 21, 2021, and received it later that day.

Respectfully submitted,

/s/ Michael K. Kellogg___________________         /s/ Mary Jo White_______________________
Michael K. Kellogg                                Mary Jo White
(mkellogg@kellogghansen.com)                      (mjwhite@debevoise.com)
Reid M. Figel                                     Andrew J. Ceresney
Gregory M. Rapawy                                 Lisa Zornberg
Collin R. White                                   Christopher S. Ford
Eliana Margo Pfeffer*                             Joy Guo
KELLOGG, HANSEN, TODD, FIGEL,                     DEBEVOISE & PLIMPTON LLP
& FREDERICK PLLC                                  919 Third Avenue
Sumner Square                                     New York, NY 10022
1615 M Street, NW, Suite 400                      +1 (212) 909-6000
Washington, DC 20036
+1 (202) 326-7900

                            Attorneys for Defendant Ripple Labs Inc.
       Case 1:20-cv-10832-AT-SN Document 127 Filed 04/21/21 Page 2 of 2

Hon. Sarah Netburn

Hon. Sarah Netburn
April 21, 2021
Page 2


/s/ Matthew C. Solomon__________________        /s/ Martin Flumenbaum___________________
Matthew C. Solomon                              Martin Flumenbaum
(msolomon@cgsh.com)                             (mflumenbaum@paulweiss.com)
Nowell D. Bamberger                             Michael E. Gertzman
Alexander J. Janghorbani                        Meredith Dearborn
Lucas Hakkenberg                                Justin D. Ward
Samuel Levander                                 Kristina A. Bunting
CLEARY GOTTLIEB STEEN &                         PAUL, WEISS, RIFKIND, WHARTON &
HAMILTON                                        GARRISON LLP
2112 Pennsylvania Avenue NW                     1285 Avenue of the Americas
Washington, DC 20037                            New York, NY 10019
+1 (202) 974-1680                               +1 (212) 373-3000

Attorneys for Defendant Bradley                 Attorneys for Defendant Christian A.
Garlinghouse                                    Larsen




*Not Admitted in the District of Columbia; practice supervised by members of the firm
